Title: From James Madison to the Senate, 9 February 1816
From: Madison, James
To: Senate


                    
                        
                            Feby. 9th. 1816.
                        
                    
                    I nominate,
                    Washington Boyd, of the District of Columbia, whose commission as Marshal has expired, to be Marshal of the said District for the term of four years.
                    Thomas Morris, of Newyork to be a Commissioner for carrying into effect the fifth Article of the treaty of Peace and Amity between the United States and His Britannic Majesty concluded on the twenty fourth day of December one thousand eight hundred and fourteen.
                    
                        
                            James Madison
                        
                    
                